Order entered December 12, 2013




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-13-00690-CV

                              CLEOTHIS SPEARMAN, Appellant

                                                   V.

                               JOHNNY LEE MORRIS, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-11204

                                               ORDER
       We GRANT appellant’s December 10, 2013 motion for an extension of time to file a

reply brief. We ORDER the reply brief tendered to this Court by appellant on December 3,

2013 filed as of the date of this order.


                                                          /s/   ADA BROWN
                                                                JUSTICE